Appellant files a motion for rehearing seeking to have this case reinstated following a former judgment of this court dismissing the appeal. As supporting the motion for rehearing, appellant presents certified copies of docket orders made by the trial court with reference to notice of appeal. The motion for rehearing will be overruled. Since Long v. State, 3 Texas Crim. App., 321, it has been the established rule and this court's interpretation of the law that notice of appeal must be entered in the minutes and that a mere showing of a docket entry is not sufficient. The matter is discussed at some length in Suesbey v. State, 72 Tex.Crim. Rep.. For the reasons therein stated, the motion for rehearing will be overruled.
Overruled.